Case: 18-30699     Document: 00515940047         Page: 1    Date Filed: 07/15/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 15, 2021
                                  No. 18-30699                          Lyle W. Cayce
                                                                             Clerk

   Planned Parenthood Gulf Coast, Incorporated;
   Planned Parenthood Center for Choice; Jane Doe #1;
   Jane Doe #2; Jane Doe #3,

                                                           Plaintiffs—Appellees,

                                      versus

   Courtney N. Phillips, in her official capacity as Secretary of the
   Louisiana Department of Health,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-176


   Before Higginbotham, Elrod, and Ho, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
         Two Planned Parenthood entities and three Jane Does brought this
   lawsuit under 42 U.S.C. § 1983 alleging that the Louisiana Department of
   Health is unlawfully declining to act on Planned Parenthood Center for
   Choice’s application for a license to provide abortion services in Louisiana.
   The Department moved to dismiss under Federal Rule of Civil Procedure
Case: 18-30699       Document: 00515940047            Page: 2     Date Filed: 07/15/2021


                                       No. 18-30699




   12(b)(1) on several bases, including sovereign immunity. 1 The district court
   denied the motion without prejudice, and the Department filed this
   interlocutory appeal. The plaintiffs moved to dismiss this interlocutory
   appeal, arguing that we lack appellate jurisdiction. Because the Department
   asserted sovereign immunity in the district court, we DENY the motion to
   dismiss the appeal. At least one of the plaintiffs’ requested forms of relief is
   a valid invocation of federal jurisdiction under Ex parte Young. The judgment
   of the district court is AFFIRMED in part and REVERSED in part. The
   case is REMANDED for further proceedings consistent with this opinion.
                                             I.
          Plaintiff Planned Parenthood Gulf Coast provides non-abortion
   healthcare services at its clinics in Texas and Louisiana. Gulf Coast also
   participates in Texas’s and Louisiana’s Medicaid programs. The three Jane
   Doe plaintiffs are Gulf Coast patients.
          Plaintiff Planned Parenthood Center for Choice, a Texas Corporation,
   has a facilities and services agreement with Gulf Coast to provide abortion
   services at Gulf Coast clinics and provides abortions services at Gulf Coast’s
   clinics in Texas. Currently, however, Planned Parenthood is not licensed to
   provide abortions anywhere in Louisiana. In September 2016, Planned
   Parenthood applied for a license to operate an abortion clinic at a Gulf Coast
   clinic in New Orleans, Louisiana. About six weeks later, the Department
   notified Planned Parenthood that its application was incomplete and missing
   information, which triggered a 90-day deadline for Planned Parenthood to



          1
             The nominal defendant is Dr. Courtney Phillips, Secretary of the Louisiana
   Department of Health, who is substituted for former Secretary Dr. Rebekah Gee pursuant
   to Federal Rule of Appellate Procedure 43(c)(2). Phillips is sued only in her official
   capacity.




                                             2
Case: 18-30699          Document: 00515940047            Page: 3       Date Filed: 07/15/2021


                                          No. 18-30699




   respond. 2 Planned Parenthood did not respond until five months later, in
   April 2017, allegedly with the Department’s permission to postpone the
   response deadline. The Department continued its review of the application,
   including inspecting Gulf Coast’s New Orleans clinic in May 2017.
           Meanwhile, in December 2016, a Select Investigative Panel of the
   United States House of Representatives began investigating Planned
   Parenthood’s handling of fetal remains. The investigation was spurred in
   part by videos recorded at Gulf Coast’s headquarters in Texas that
   “depict[ed] two individuals posing as representatives from a fetal tissue
   procurement company discussing the possibility of a research partnership
   with PP Gulf Coast.” Planned Parenthood of Greater Tex. Fam. Plan. &
   Preventative Health Servs., Inc. v. Kauffman, 981 F.3d 347, 351 (5th Cir. 2020)
   (en banc).    3   Among other findings, the Select Committee’s Final Report
   related evidence that Gulf Coast had illegally received or sought financial
   compensation in exchange for transferring fetal body parts to academic
   institutions in Texas. 4 In December 2016, the Select Committee referred
   several of those violations to the Texas Attorney General for investigation
   and released a 450-page report documenting its findings.
           The Department decided to withhold action on Planned Parenthood’s
   application to let the Texas investigation run its course. In June 2017, the
   Department sent Planned Parenthood a letter communicating its decision to
   defer resolution of the application.             The letter explained that, under


           2
            See La. Admin. Code tit. 48, pt. I, § 4405(E) (Jan. 2021) (giving an applicant “90
   calendar days from receipt of the notification to submit the additional requested
   information”).
           3
             The videos, in their entirety, are publicly available. Kauffman, 981 F.3d at 382
   n.10 (Elrod, J., concurring) (linking to videos).
           4
               See 42 U.S.C. § 289g-2; Tex. Penal Code Ann. § 48.02.




                                                3
Case: 18-30699           Document: 00515940047                Page: 4        Date Filed: 07/15/2021


                                              No. 18-30699




   Louisiana law, “the Department may deny a license if an investigation or
   survey determines that the applicant is in violation of any federal or state law
   or regulation.” 5
           Referencing the Select Committee’s “criminal and regulatory referral
   to the Texas Attorney General related to the operations of Planned
   Parenthood Gulf Coast,” the letter explained that the Department needed to
   “conduct[] an investigation to determine if Planned Parenthood Center for
   Choice, either in its own name or through the actions of Planned Parenthood
   Gulf Coast, is in violation of any federal or state law or regulation.” The
   letter concluded by saying that the Department “is neither approving nor
   denying [Planned Parenthood’s] application,” but that “[a]fter the
   conclusion of this investigation, [the Department] will be in a position to
   make a determination on [Planned Parenthood’s] license application.”
           Then, in January 2018, Louisiana received a confidential complaint
   regarding activity by Gulf Coast in Louisiana. The Louisiana Attorney
   General is currently investigating that complaint for potential action by the
   state. Because Planned Parenthood has a facilities and services agreement
   with Gulf Coast to use Gulf Coast’s space, services, and staff, the
   Department views the investigation as necessarily implicating Planned
   Parenthood.
           In February 2018, the plaintiffs sued the Department, asserting two
   sets of claims.        6    The first set—the licensing claims—challenge the


           5
              See La. Stat. Ann. § 40:2175.6(G) (stating that the Department may deny a license
   “if an investigation or survey determines that the applicant or licensee is in violation of any
   provision of this Part, in violation of the licensing rules promulgated by the department, or
   in violation of any other federal or state law or regulation”).
           6
               The plaintiffs’ claims, as set out by the district court, are as follows:
           Claim I alleges that the [constructive] denial and [Louisiana’s House Bill




                                                    4
Case: 18-30699       Document: 00515940047               Page: 5      Date Filed: 07/15/2021


                                         No. 18-30699




   Department’s handling of their application for a license to provide abortion
   services in Louisiana. The plaintiffs allege that the Department’s letter and
   decision to await more information constituted a “constructive denial” of
   Planned Parenthood’s application and that the Department’s licensing
   process is a “sham” intended to prevent Planned Parenthood from
   performing abortions. The plaintiffs assert that this alleged denial violates
   their rights to substantive due process, procedural due process, and equal
   protection. They do not challenge the underlying statutes or regulations that
   govern abortion-clinic licensing; they challenge only the Department’s
   handling of this particular application.
          On their licensing claims, the plaintiffs seek a declaratory judgment
   that the “denial” of their license violates the Due Process and Equal
   Protection Clauses of the Fourteenth Amendment and “is therefore void and
   of no effect.” They also seek three injunctions on their licensing claims:
   (1) an injunction preventing the Department from “withholding approval”
   of its application; (2) an injunction ordering the Department to “promptly


          606 (“HB 606”)] violate [Planned Parenthood’s] patients’ due process
          rights to liberty and privacy as guaranteed by the Fourteenth Amendment
          because they have the unlawful purpose or effect of imposing an undue
          burden on women’s exercise of their right to an abortion. Claim II alleges
          that the denial and HB 606 “single out” [Gulf Coast], [Planned
          Parenthood], and their patients for unfavorable treatment without
          justification in violation of the Equal Protection Clause. Claim III alleges
          that HB 606 violates 42 U.S.C. § 1396a(a)(23) by denying [Gulf Coast’s]
          Louisiana Medicaid patients the right to choose any willing, qualified
          provider. Claim IV alleges that HB 606 violates the First Amendment and
          the Due Process Clause of the Fourteenth Amendment by placing an
          unconstitutional condition on [Gulf Coast’s] eligibility to participate in
          Medicaid based on the Plaintiffs’ exercise of constitutionally protected
          activity. Finally, Claim V alleges that the denial violates [Planned
          Parenthood’s] right to procedural due process by denying [Planned
          Parenthood] a license without adequate procedural protections.




                                               5
Case: 18-30699         Document: 00515940047              Page: 6      Date Filed: 07/15/2021


                                          No. 18-30699




   rule” on the application “in accordance with all applicable constitutional
   requirements”; and (3) an injunction ordering the Department to grant the
   application and issue an abortion-clinic license to Planned Parenthood.
          The plaintiffs’ second set of claims—their funding claims—
   challenges Louisiana’s House Bill 606 (“HB 606”), which prohibits giving
   taxpayer funds, including Medicaid funds, to abortion providers and their
   affiliates. 7 The plaintiffs assert that, in the event that Planned Parenthood is
   eventually granted a license, HB 606 would require Louisiana to cease
   providing Gulf Coast with Medicaid funding. The plaintiffs claim that HB
   606 violates their due process, equal protection, and First Amendment
   rights, as well as a provision of the federal Medicaid Act. 8 They seek both
   declaratory and injunctive relief on the funding claims.
          The Department moved to dismiss the complaint for lack of subject-
   matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1). The
   Department asserted sovereign immunity from the licensing claims because,
   in the Department’s view, those claims call on the district court to
   “supervise an ongoing State-law licensing process—the very kind of
   situation” that deprives a federal court of jurisdiction under Pennhurst.
   Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984) (holding
   that sovereign immunity prohibits federal courts from “instruct[ing] state
   officials on how to conform their conduct to state law”).
          Likewise, the Department argued that granting the plaintiffs’
   requested relief on their licensing claims would violate Pennhurst because
   they “demand a change in the Department’s interpretation of State law.” It
   also urged that the licensing claims involve the kinds of state-law


          7
              See La. Stat. Ann. §§ 36:21(B), 40:1061.6(A)(2), 40:2175.4(B).
          8
              42 U.S.C. § 1396a(a)(23).




                                                6
Case: 18-30699        Document: 00515940047              Page: 7       Date Filed: 07/15/2021


                                          No. 18-30699




   entanglements that require the district court to abstain and dismiss under
   Burford. Burford v. Sun Oil Co., 319 U.S. 315, 318, 332 (1943) (holding that a
   federal court may abstain from exercising its equity jurisdiction where doing
   so would “be prejudicial to the public interest” or would “so clearly involve[]
   basic problems of [State] policy” (quoting United States ex rel. Greathouse v.
   Dern, 289 U.S. 352, 360 (1933))). Finally, the Department urged dismissal
   because the plaintiffs’ funding claims are contingent on the barred licensing
   claims, are not ripe, and are therefore not justiciable.
           The plaintiffs responded, arguing that the claims are ripe because the
   Department’s actions up to this point have been “pretextual” and that the
   Department “will continue to stall until this Court orders it to act.” They
   also countered that Burford did not require the district court to abstain
   because it is “unclear” whether state-court relief is available, and that
   Pennhurst does not foreclose jurisdiction because their licensing claims are
   about federal rights.
           The district court denied the Department’s motion to dismiss without
   prejudice to the renewal of the Department’s jurisdictional arguments once
   the case returns to the district court after this interlocutory appeal. The
   Department appealed. Thereafter, the plaintiffs filed a motion to dismiss this
   appeal for lack of jurisdiction, which was carried with the case.
                                               II.
           First, we must decide whether we have jurisdiction over this
   interlocutory appeal. Normally, our jurisdiction reaches only appeals from
   “final decisions.” 28 U.S.C. § 1291. 9 Because an order denying a motion to
   dismiss is not a final decision, it “ordinarily does not constitute an


           9
              The Department does not argue that this appeal satisfies any of the exceptions to
   this rule set out in 28 U.S.C. § 1292.




                                                7
Case: 18-30699      Document: 00515940047          Page: 8       Date Filed: 07/15/2021


                                    No. 18-30699




   immediately appealable order.” Thomas ex rel. D.M.T. v. Sch. Bd. St. Martin
   Par., 756 F.3d 380, 383 (5th Cir. 2014).
          Nevertheless, beginning with Cohen v. Beneficial Industrial Loan Corp.,
   the Supreme Court has recognized narrow exceptions to this rule under what
   is now termed the collateral-order doctrine. 337 U.S. 541, 545–47 (1949).
   The collateral-order doctrine permits appellate courts to hear appeals of
   interlocutory orders that “[1] conclusively determine the disputed question,
   [2] resolve an important issue completely separate from the merits of the
   action, and [3] [are] effectively unreviewable on appeal from a final
   judgment.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978); accord
   Microsoft Corp. v. Baker, 137 S. Ct. 1702, 1708 n.3 (2017).
          In Puerto Rico Aqueduct & Sewer Authority v. Metcalf & Eddy, Inc., the
   Supreme Court concluded that the collateral-order doctrine permits appeal
   of a district court’s order denying a state “immunity from suit.” 506 U.S.
   139, 141, 145 (1993). Because “[d]enials of States’ and state entities’ claims
   to [sovereign] immunity purport to be conclusive determinations that they
   have no right not to be sued in federal court,” the Supreme Court held that
   the “elements of the Cohen collateral order doctrine” were satisfied and
   therefore expanded the doctrine to appeals of denials of sovereign immunity.
   Id. at 144–45.
          The Department argues that we have appellate jurisdiction under
   Metcalf & Eddy because, it says, it has always asserted “immunity from suit.”
   Id. at 145. The Department says that it has consistently argued that sovereign
   immunity bars the plaintiffs’ “entire suit.” McCarthy ex rel. Travis v.
   Hawkins, 381 F.3d 407, 411 (5th Cir. 2004) (exercising jurisdiction over
   appeal of a denial of a motion to dismiss “asserting [sovereign] immunity
   from the entire suit”). In its motion to dismiss, the Department stated that
   the district court lacked jurisdiction over the entire case. Specifically, it




                                          8
Case: 18-30699          Document: 00515940047               Page: 9       Date Filed: 07/15/2021


                                           No. 18-30699




   urged that the plaintiffs’ licensing claims were barred by sovereign immunity
   and Pennhurst, 10 that all of the requested forms of relief on the licensing
   claims were barred by sovereign immunity and Pennhurst, 11 that the funding
   claims were enveloped by and contingent on the licensing claims, 12 and that
   the funding claims were unripe anyway. Thus, the Department argues that
   it asserted immunity from this suit and that we have jurisdiction.
           The plaintiffs argue that we do not have jurisdiction because, they
   contend, the Department asserted sovereign immunity from only certain
   forms of relief, and not others. This argument is without merit. As the
   Department explained in its motion, “Pennhurst covers all the licensing
   claims, and all the relief Plaintiffs request on those claims, because all demand
   a change in the Department’s interpretation of State law.”



           10
             The Department’s reply in support of its motion to dismiss states that
   “Pennhurst covers all the licensing claims.”
           11
               The Department’s reply in support of its motion to dismiss states that
   “Pennhurst covers all the licensing claims, and all the relief Plaintiffs request on those
   claims, because all demand a change in the Department’s interpretation of State law.” The
   Department’s motion to dismiss states that “the relief Plaintiffs demand on their license
   claim—including an injunction requiring issuance of a license to Planned Parenthood—
   would require this Court to override the Department’s interpretation of State law. This
   Court has no authority to issue such relief.” The motion to dismiss also states that, “even
   if it were appropriate for this Court to review the State’s ongoing licensing processes,
   Plaintiffs are not entitled to the relief they seek from their licensing claim. . . . Plaintiffs
   demand a declaration . . . and an injunction.”
           12
                The Department’s motion to dismiss states:
           Plaintiff[s’] [funding] claim is premised on the theory that if [Planned
           Parenthood] receives a license, then [Planned Parenthood’s] State
           Medicaid funding would be threatened. Plaintiffs’ challenge to HB 606 is
           therefore not even arguably ripe until [Planned Parenthood] receives an
           abortion clinic license. But [Planned Parenthood] does not have a license.
           Plaintiffs’ [funding] claims are nonjusticiable until a concrete case or
           controversy arises.




                                                  9
Case: 18-30699     Document: 00515940047            Page: 10   Date Filed: 07/15/2021


                                     No. 18-30699




          Alternatively, the plaintiffs argue that the Department asserted
   sovereign immunity only on the licensing claims and only a ripeness challenge
   on the funding claims. Because the Department did not assert sovereign
   immunity from the funding claims independent of the licensing claims, the
   plaintiffs contend that we do not have jurisdiction under Metcalf & Eddy.
          But Metcalf & Eddy is not as limited as the plaintiffs say that it is. The
   jurisdictional inquiry is not overly technical; it is straightforward. Under
   Metcalf & Eddy, we ask: Did the state assert sovereign immunity from suit?
   See Metcalf & Eddy, 506 U.S. at 144 (“This withdrawal of jurisdiction
   effectively confers an immunity from suit.”); see also id. (“Once it is
   established that a State . . . [is] immune from suit . . . .”).          As we
   characterized it in McCarthy, a proper invocation of sovereign immunity will
   be from the “entire suit.” McCarthy, 381 F.3d at 411.
          Metcalf & Eddy’s straightforward, entire-suit standard fulfills the
   purpose of jurisdiction over interlocutory appeals in this context, which is to
   ensure that a state has not been deprived of this “fundamental constitutional
   protection” before a lawsuit proceeds to trial. Metcalf & Eddy, 506 U.S. at
   143–45. “[T]he value to the States of their [sovereign] immunity . . . is for
   the most part lost as litigation proceeds past motion practice.” Id. at 145.
   The potential injury is being wrongly “haled into court” and the only way to
   truly protect that right is to ask simply whether the state asserted immunity
   from the lawsuit. Va. Off. for Prot. & Advoc. v. Stewart, 563 U.S. 247, 258
   (2011).
          Here, we hold that we have jurisdiction because the Department
   asserted sovereign immunity from this entire lawsuit. Simply put, the
   Department has always argued that a proper application of sovereign




                                          10
Case: 18-30699        Document: 00515940047               Page: 11        Date Filed: 07/15/2021


                                           No. 18-30699




   immunity would remove it from this litigation and require dismissal of all
   claims. We therefore have jurisdiction over this interlocutory appeal. 13
           In rejecting the plaintiffs’ argument that we should undertake a hyper-
   technical inquiry to exercise jurisdiction, we find ourselves in good company.
   The Supreme Court rejected a similar argument in Metcalf & Eddy. There,
   the respondent argued “that a distinction should be drawn between cases in
   which the determination of a State[’s] . . . claim to [sovereign] immunity is
   bound up with factual complexities whose resolution requires trial and cases
   in which it is not.” Metcalf & Eddy, 506 U.S. at 147. Just as the Supreme
   Court saw “little basis for drawing such a line” and rejected that argument,
   we reject the plaintiffs’ argument here. Id. We have jurisdiction.
                                                III.
           We next examine whether the district court erred in denying the
   Department’s motion to dismiss. As discussed above, the Department first
   and foremost argues that sovereign immunity mandates dismissal of this
   entire case.
           The states’ sovereign immunity is derived from the principle of
   federalism woven throughout our constitutional framework. Federalism
   recognizes our dual sovereignties—the states and the federal government—


           13
              This is not the first time that we have exercised jurisdiction over an interlocutory
   appeal where the state asserted absolute immunity from only some, and not all, of a
   plaintiff’s claims in the district court. In BancPass, Inc. v. Highway Toll Administration,
   L.L.C., we held that we had jurisdiction over the interlocutory appeal even though the state
   agency asserted immunity from a defamation claim, but not from a tortious interference
   with contract claim. 863 F.3d 391, 396, 398 (5th Cir. 2017). Indeed, this appeal presents
   an even stronger case for finding jurisdiction than the situation in Bancpass did because the
   state agency in Bancpass asserted immunity from only one claim—never arguing that a
   sovereign-immunity win on that claim would dispose of the entire lawsuit—whereas here
   the Department has always argued that a win on the sovereign-immunity issue would
   protect it from the entire lawsuit.




                                                 11
Case: 18-30699      Document: 00515940047            Page: 12    Date Filed: 07/15/2021


                                      No. 18-30699




   and “secures to citizens the liberties that derive from the diffusion of
   sovereign power.” Shelby Cnty. v. Holder, 570 U.S. 529, 543 (2013) (quoting
   Bond v. United States, 564 U.S. 211, 221 (2011)).
          Under the Eleventh Amendment, federal courts cannot tell state
   officials “how to conform their conduct to state law”—for one can hardly
   imagine “a greater intrusion on state sovereignty.” Pennhurst, 465 U.S. at
   106. Letting a federal court tell state officials how to act under state law
   would “conflict[] directly with the principles of federalism that underlie the
   Eleventh Amendment.” Id. Hence, the Eleventh Amendment generally
   deprives federal courts of jurisdiction to hear “suits by individuals against
   nonconsenting states” and suits “against state officials in their official
   capacities.” McCarthy, 381 F.3d at 412; id. at 418 (Garza, J., concurring in
   part and dissenting in part).
          Importantly, however, sovereign immunity is not boundless and one
   of its limits is the Ex parte Young doctrine. 209 U.S. 123 (1908). The doctrine
   grants a federal court jurisdiction over a lawsuit against a “state official in his
   official capacity if the suit seeks prospective relief to redress an ongoing
   violation of federal law.” Williams ex rel. J.E. v. Reeves, 954 F.3d 729, 736
   (5th Cir. 2020), stay denied, No. 20A126, 2021 WL 1306942 (Apr. 8, 2021).
   For Ex parte Young to apply, “three criteria must be satisfied: (1) A ‘plaintiff
   must name individual state officials as defendants in their official capacities’;
   (2) the plaintiff must ‘allege[] an ongoing violation of federal law’; and (3)
   the relief sought must be ‘properly characterized as prospective.’” Green
   Valley Special Util. Dist. v. City of Schertz, 969 F.3d 460, 471 (5th Cir. 2020)
   (en banc) (internal citations omitted) (first quoting Raj v. La. State Univ., 714




                                           12
Case: 18-30699     Document: 00515940047            Page: 13   Date Filed: 07/15/2021


                                     No. 18-30699




   F.3d 322, 328 (5th Cir. 2013); then quoting Verizon Md., Inc. v. Pub. Serv.
   Comm’n of Md., 535 U.S. 635, 645 (2002)).
          Ex parte Young is a “necessary exception” to sovereign immunity,
   preventing state officials from using their state’s sovereignty as a shield to
   avoid compliance with federal law. Metcalf & Eddy, 506 U.S. at 146. The
   “premise” of the doctrine, which applies to state officials but not to the states
   themselves, is that a “state official is ‘not the State for sovereign-immunity
   purposes’ when ‘a federal court commands [her] to do nothing more than
   refrain from violating federal law.’” Williams, 954 F.3d at 736 (quoting Va.
   Off. for Prot. & Advoc., 563 U.S. at 255). The inquiry requires us to give
   “careful consideration [to] the sovereign interests of the State as well as the
   obligations of state officials to respect the supremacy of federal law.”
   Verizon, 535 U.S. at 649 (Kennedy, J., concurring).
          Ex parte Young’s purpose is to “give[] life to the Supremacy Clause”
   and prevent violations of federal rights. Green v. Mansour, 474 U.S. 64, 68
   (1985). Accordingly, the exception does not apply when plaintiffs seek to
   vindicate state-law rights, because there is no “greater intrusion on state
   sovereignty” than when a federal court instructs a state official on how to
   conform her conduct to state law. Pennhurst, 465 U.S. at 106. “[I]f there are
   no federal rights for the plaintiff to vindicate then the justification for the
   Young exception is not present in the case and the state’s right to [sovereign]
   immunity should be honored.” McCarthy, 381 F.3d at 419 (Garza, J.,
   concurring in part and dissenting in part).
          “In determining whether the doctrine of Ex parte Young” applies, “a
   court need only conduct a ‘straightforward inquiry into whether [the]
   complaint alleges an ongoing violation of federal law and seeks relief properly
   characterized as prospective.’” Verizon, 535 U.S. at 645 (alteration in
   original) (quoting Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 296




                                          13
Case: 18-30699      Document: 00515940047            Page: 14    Date Filed: 07/15/2021


                                      No. 18-30699




   (1997) (O’Connor, J., concurring in part and concurring in the judgment)).
   “[T]he inquiry into whether suit lies under Ex parte Young does not include
   an analysis of the merits of the claim.” Id. at 646.
                                           A.
          Here, the first and third criteria of Ex parte Young are satisfied,
   because the state official is sued in her official capacity and the plaintiffs seek
   prospective relief. See Green Valley, 969 F.3d at 471. Consequently, our task
   is to decide whether Ex parte Young’s second criterion has been satisfied: Do
   the plaintiffs allege violations of federal law such that the Ex parte Young
   exception to sovereign immunity allows this lawsuit to proceed in federal
   court, or do the plaintiffs allege only violations of state law such that
   sovereign immunity requires dismissal of the entire lawsuit? See id.
          On their licensing claims, the plaintiffs allege that the Department has
   “constructively denied” their application and that the investigations
   purportedly preventing the Department from officially ruling on the
   application are in fact “shams.” The plaintiffs assert that the Department’s
   actions violate their federal constitutional rights to equal protection,
   substantive due process, and procedural due process. They seek injunctions
   directing the Department: (1) to “not withhold approval” of the license; (2)
   to “promptly rule” on the application “in accordance with all applicable
   constitutional requirements”; or (3) to “grant” the license.
          In response, the Department argues that the complaint asserts only
   state-law claims disguised as federal claims. It says that the plaintiffs’ real
   complaint is that the Department has incorrectly interpreted the Louisiana
   statute that forbids granting abortion-clinic licenses to applicants in violation




                                           14
Case: 18-30699          Document: 00515940047              Page: 15     Date Filed: 07/15/2021


                                            No. 18-30699




   of “federal or state law.” 14 Specifically, one way to read the plaintiffs’
   complaint is that it says that the state statute is confined to actual violations
   of federal or Louisiana law—not potential violations of other states’ laws, as
   the Department reads the statute. 15 If that is the real thrust of the complaint,
   the Department says, then the plaintiffs are asking a federal court to order a
   state official “to conform [her] conduct to [the plaintiffs’ interpretation of]
   state law,” which the Department says that Pennhurst forbids. Pennhurst, 465
   U.S. at 106. The Department also argues that all forms of relief sought by the
   plaintiffs on their licensing claims are barred by Pennhurst.
           The district court rejected the Department’s argument. It held that
   the licensing claims were supported by “extensive allegations spanning many
   years that, when taken in the light most favorable to [the plaintiffs], suggest
   that [the Department’s] current proffered interpretation of state law is the
   latest in a series of largely pretextual decisions made to indefinitely prevent
   [the plaintiffs] from providing abortions.” The district court held that
   “while [the Department] is correct that ‘particular abortion providers do not
   have a federal constitutional right to a license,’ . . . to parse the federal
   constitutional right a[t] issue as simply the right to ‘a license’ under state law
   reads the issue too narrowly at least at this early stage.”
           We hold that the plaintiffs have established federal jurisdiction on
   their requested injunction to “promptly rule.”                      Specifically, under
   Rule 12(b)(1)’s straightforward inquiry, plaintiffs’ procedural due process
   and equal protection claims seeking an injunction directing the Department
   to rule on their license application satisfy Ex parte Young.                    Plaintiffs’


           14
                See La. Stat. Ann. § 40:2175.6(G).
           15
             But see Doe I v. Landry, 909 F.3d 99, 112 (5th Cir. 2018) (“When the state official
   charged with implementing a statute has provided an interpretation of how to enforce it,
   we will defer unless that explanation is inconsistent with the statutory language.”).




                                                 15
Case: 18-30699       Document: 00515940047         Page: 16   Date Filed: 07/15/2021


                                    No. 18-30699




   complaint alleges that Planned Parenthood is entitled to a license under
   Louisiana law and that the Department’s “constructive denial” of their
   license application occurred “without sufficient procedural protections.” It
   also alleges that throughout the licensing process Planned Parenthood was
   treated differently than other similarly situated applicants. An injunction
   ordering the Department to provide the procedural protections guaranteed
   by the federal Due Process Clause and heed the requirements of the Equal
   Protection Clause does not order the Department to conform to state law in
   violation of Pennhurst. See Brown v. Ga. Dep’t of Revenue, 881 F.2d 1018, 1023
   (11th Cir. 1989) (“Under Pennhurst, however, the determinative question is
   not the relief ordered, but whether the relief was ordered pursuant to state or
   federal law.”).
          We emphasize that the Rule 12(b)(1) inquiry “does not include an
   analysis of the merits of the claim,” and accordingly do not comment on
   whether plaintiffs can survive a Rule 12(b)(6) motion to dismiss. Verizon, 535
   U.S. at 646; see also McCarthy, 381 F.3d at 416 (“[T]he Court [in Verizon]
   made clear that analyzing the applicability of the Ex parte Young exception
   should generally be a simple matter, which excludes questions regarding the
   validity of the plaintiff’s cause of action.”). We note, however, that to
   survive a such a motion, plaintiffs’ complaint must identify which procedural
   protections guaranteed by the Due Process Clause are lacking. Allegations
   that the Department is not following Louisiana law or is applying that law
   incorrectly are insufficient because “[t]he constitutional procedural
   standards of the due process clause are . . . wholly and exclusively federal in
   nature.” Stern v. Tarrant Cnty. Hosp. Dist., 778 F.2d 1052, 1059 (5th Cir.
   1985) (en banc). “[A] violation of state law is neither a necessary nor a
   sufficient condition for a finding of a due process violation.” Id.; see also
   Snowden v. Hughes, 321 U.S. 1, 11 (1944) (“Mere violation of a state statute




                                         16
Case: 18-30699        Document: 00515940047              Page: 17       Date Filed: 07/15/2021


                                          No. 18-30699




   does not infringe the federal Constitution.”). 16 Similarly, to state a valid
   equal protection claim, plaintiffs must point to other similarly situated
   applicants who were treated differently. See, e.g., Priester v. Lowndes Cnty.,
   354 F.3d 414, 424 (5th Cir. 2004).
                                                B.
            The plaintiffs alternatively request two other injunctions commanding
   the Department to “grant” them a license or “not withhold approval” of
   their license application. 17 These injunctions are fundamentally different
   from the “promptly rule” injunction. They would share the same result,
   which is that the plaintiffs would receive the license. They also share the
   same fatal flaw, which is that the plaintiffs have no free-standing “federal
   right” to an abortion-clinic license. Va. Off. for Prot. & Advoc., 563 U.S. at
   260.     Conducting our “straightforward inquiry,” it is clear that these
   injunctions ask a federal court to tell a state official to grant an abortion-clinic
   license—the right to which arises entirely under state law. Coeur d’Alene
   Tribe of Idaho, 521 U.S. at 296 (O’Connor, J., concurring in part and
   concurring in the judgment). Under Pennhurst, a federal court can do no such
   thing.
            Abortion-clinic licensing is a creature of state law. See, e.g., Planned
   Parenthood of Se. Penn. v. Casey, 505 U.S. 833, 884 (1992) (abortion services
   are “part of the practice of medicine, subject to reasonable licensing and
   regulation by the State”); Hillsborough Cnty. v. Automated Med. Lab’ys, Inc.,
   471 U.S. 707, 719 (1985) (holding local health ordinance not preempted


            16
              The district court should address in the first instance how the plaintiffs can
   reconcile their concession that there are no constitutional issues with Louisiana’s licensing
   statute or regulation with their burden to show a violation of the Constitution.
            17
            The district court did not explicitly discuss the “grant” and “not withhold
   approval” requested injunctions.




                                                17
Case: 18-30699        Document: 00515940047              Page: 18       Date Filed: 07/15/2021


                                          No. 18-30699




   because “the regulation of health and safety matters is primarily, and
   historically, a matter of local concern”); Women’s Med. Ctr. of Nw. Hous. v.
   Bell, 248 F.3d 411, 419 (5th Cir. 2001) (noting that “without violating the
   Constitution, the State could have required all abortion providers to be
   licensed”); Tex. Med. Providers Performing Abortion Servs. v. Lakey, 667 F.3d
   570, 579 n.8 (5th Cir. 2012) (“[W]hat [abortion providers] think is medically
   necessary does not cabin, under the state’s legitimate power, the regulation
   of medicine, as Casey holds.”). 18
           Because abortion-clinic-licensing is quintessentially a matter of state
   law, there is no free-standing federal right to receive an abortion-clinic
   license. Just as there is no free-standing federal right to receive a medical
   license. Or a law license. A federal court cannot tell a state official, absent a
   violation of federal law, to deny or approve a license application—the
   potential right to which arises entirely from state law. And plaintiffs cannot
   circumvent the doctrine of sovereign immunity by suing a state official and
   adding magic words like “federal law” and “constitution” to their
   complaint. Unlike the plaintiffs’ “promptly rule” injunction demanding a
   decision on their application, the “grant” and “not withhold approval”




           18
              See also United States v. Bird, 124 F.3d 667, 688 (5th Cir. 1997) (DeMoss, J.,
   concurring in part and dissenting in part) (“There is no national regulatory scheme
   regarding the provision of abortion services. The federal government does not license
   abortion clinics, does not approve the training of abortion providers, and does not regulate
   the delivery of abortion services to ensure that any minimum health standards are met. The
   federal government has not created any administrative agency nor designated any
   department of the federal government to regulate the abortion industry in order to stabilize
   the supply of abortion services or encourage the demand for such services.”).




                                               18
Case: 18-30699     Document: 00515940047           Page: 19    Date Filed: 07/15/2021


                                    No. 18-30699




   injunctions have no underlying federal right and no basis outside of state law.
   These forms of relief are therefore barred by sovereign immunity.
                                         C.
          The plaintiffs also request a declaratory judgment “that the denial of
   [the] license violates the Due Process Clause and Equal Protection Clause of
   the Fourteenth Amendment and is therefore void and of no effect.” It is
   unclear what exactly the plaintiffs seek with this form of relief. To the extent
   that this declaratory judgment would allow the district court to tell the
   Department to grant or deny the license, this requested form of relief is also
   barred by Pennhurst for the same reasons that the “grant” and “not withhold
   approval” injunctions are barred. And, to the extent that this is some sort of
   place-holder claim to evaluate an anticipated, formal denial of the plaintiffs’
   application, we express no opinion on that here.
                                         D.
          In sum, we hold that the plaintiffs’ second requested injunction—
   directing the Department to “promptly rule” on their application “in
   accordance with all applicable constitutional requirements”—is not barred
   by Pennhurst because the plaintiffs allege a potential violation of their
   procedural-due-process rights pursuant to Ex parte Young and because
   requiring the Department to make a decision on the application and comply
   with the federal Constitution does not infringe the state’s sovereign
   immunity. We also hold that the first and third of the plaintiffs’ requested
   injunctions—directing the Department to “not withhold approval” of their




                                          19
Case: 18-30699       Document: 00515940047              Page: 20       Date Filed: 07/15/2021


                                         No. 18-30699




   application or “grant” them a license—are barred by Pennhurst because
   there is no free-standing federal right to receive an abortion-clinic license.
                                              IV.
           The Department raised other issues in the district court that it argues
   we could exercise our pendant jurisdiction to decide on appeal. For example,
   the Department urges us to consider its ripeness and standing challenges to
   the plaintiffs’ funding claims. Although we have the discretion to exercise
   our pendant jurisdiction to consider these issues, we decline to do so. See
   Hosp. House, Inc. v. Gilbert, 298 F.3d 424, 429 (5th Cir. 2002) (holding that
   when a court has “interlocutory appellate jurisdiction to review a district
   court’s denial of [sovereign] immunity, [it] may first determine whether
   there is federal subject matter jurisdiction over the underlying case”).
           At oral argument, the plaintiffs conceded that on remand the
   Department will be able to bring a Rule 12(b)(6) motion to dismiss, raising
   ripeness, standing, and other jurisdictional objections. 19 Oral Argument at
   24:33–25:20. The district court should carefully consider the Department’s
   jurisdictional challenges before proceeding to the merits.                    Regarding
   ripeness, the plaintiffs allege that HB 606 will disqualify Gulf Coast from
   receiving     Medicaid       funds      once      Planned      Parenthood        “begins
   providing . . . abortions at the New Orleans Health Center,” i.e., if and when
   it receives a license. For a claim to be ripe, there must be a “hardship to the
   parties of withholding court consideration.” Choice Inc. of Tex. v. Greenstein,
   691 F.3d 710, 715 (5th Cir. 2012) (quoting New Orleans Pub. Serv., Inc. v.
   Council of City of New Orleans, 833 F.2d 583, 586 (5th Cir. 1987)). Given that


           19
              Prior to this appeal, the district court permitted the Department to file only a
   Rule 12(b)(1) motion to dismiss. See Oral Argument at 24:47–24:58 (“The only motion
   that [the Department was] permitted to bring was a 12(b)(1) motion and make the immunity
   argument. . . . The district court was sequencing things.”).




                                               20
Case: 18-30699        Document: 00515940047               Page: 21       Date Filed: 07/15/2021


                                          No. 18-30699




   it is unclear if and when Planned Parenthood will receive a license, it is
   difficult to see how the absence of a judicial decision on the hypothetical
   future impact of HB 606 causes the plaintiffs any harm in the present. 20
           Relatedly, the Department argued in the district court that the
   plaintiffs do not have standing because they have not suffered an injury. The
   bulk of the district court’s jurisdictional analysis was not conducted plaintiff-
   by-plaintiff, despite the fact that the various plaintiffs occupy very different
   positions with respect to Louisiana’s licensing scheme. But “standing is not
   dispensed in gross.” Lewis v. Casey, 518 U.S. 343, 358 n.6 (1996). And even
   if Planned Parenthood has standing to challenge the alleged constructive
   denial of its license application, it is unclear how such a constructive denial
   directly injures Gulf Coast or the Jane Does, who are patients of Gulf Coast’s.
   See Lujan v. Defenders of Wildlife, 504 U.S. 555, 562 (1992) (describing the
   closer inquiry demanded when “a plaintiff’s asserted injury arises from the
   government’s allegedly unlawful regulation (or lack of regulation) of someone
   else”). The Jane Does do not appear to allege that they wish to receive
   abortion services at all—much less with the type of specificity that Lujan
   requires. 21 See id. at 564 (holding that plaintiffs failed to demonstrate an
   actual or imminent injury because they presented merely “‘some day’


           20
              The district court noted that purely legal questions are often ripe. But “even
   where an issue presents purely legal questions, the plaintiff must show some hardship in
   order to establish ripeness.” Choice Inc., 691 F.3d at 715 (quoting Cent. & S. W. Servs., Inc.
   v. EPA, 220 F.3d 683, 690 (5th Cir. 2000)).
           21
              The district court also stated that it is “well established that third parties may
   sometimes sue to protect the abortion rights of others.” However, the district court’s
   analysis on this point was perfunctory. It cited only a case in which this court held that
   physician-plaintiffs had a sufficiently “‘close’ relationship” with their patients such that
   they could assert the patients’ rights. Planned Parenthood of Greater Tex. Surgical Health
   Servs. v. Abbott, 748 F.3d 583, 589 (5th Cir. 2014) (quoting Kowalski v. Tesmer, 543 U.S.
   125, 130 (2004)). But there are no physician-plaintiffs in this case. The plaintiffs here are
   two Planned Parenthood entities and three patients.




                                                21
Case: 18-30699         Document: 00515940047               Page: 22   Date Filed: 07/15/2021


                                           No. 18-30699




   intentions—without any description of concrete plans, or indeed even any
   specification of when the some day will be”). Moreover, our en banc court
   has held that Medicaid patients do not have an individual right to contest a
   State’s determination that a particular provider is not qualified under
   Medicaid.        Kauffman, 981 F.3d at 368; see also id. at 376 (Elrod, J.,
   concurring).
          The Department also argued that the district should abstain under
   Burford, 319 U.S. at 333–34. The district court rejected that argument
   because the availability of a special state forum for resolution of licensing
   disputes was “unclear.” Yet the Department notes that applicants allegedly
   injured by its licensing decisions may seek intra-Department review under
   state law, 22 and it admitted at oral argument that this review is available now
   to the plaintiffs. Oral Argument at 14:44–14:59. The Department estimated
   the length of that review process to be only “a matter of weeks.” Oral
   Argument at 15:43. The Department further notes that a party dissatisfied
   with the result of intra-Department review may seek review in the
   appropriate parish district court under another state-law provision. 23
          The plaintiffs have not pursued these remedies.                 Indeed, when
   pressed to explain how they could maintain a procedural-due-process claim
   at all without having taken advantage of these state-law procedures—given
   the Department’s concession that they are available—the plaintiffs only
   pointed out that they “don’t just have a procedural-due-process claim, [they]
   also have an equal-protection claim and an undue-burden claim.” Oral
   Argument at 21:46.




          22
               See La. Admin. Code, tit. 48, pt. I, § 4415(E).
          23
               See La. Stat. Ann. § 49:964(B).




                                                 22
Case: 18-30699     Document: 00515940047              Page: 23   Date Filed: 07/15/2021


                                       No. 18-30699




          We expect the district court to carefully consider each jurisdictional
   challenge—including whether and how they impact each of the plaintiffs and
   each of the claims—before proceeding to the merits. See In re Gee, 941 F.3d
   153, 159 (5th Cir. 2019) (“A district court’s obligation to consider a challenge
   to its jurisdiction is non-discretionary.”); see also Ramming v. United States,
   281 F.3d 158, 161 (5th Cir. 2001) (“[T]he plaintiff constantly bears the
   burden of proof that jurisdiction does in fact exist.”).
                                   *        *         *
          The motion to dismiss the appeal is DENIED. The judgment of the
   district court is AFFIRMED in part and REVERSED in part. The case is
   REMANDED for further proceedings consistent with this opinion. The
   district court shall either strike from the complaint the barred forms of relief
   or allow the plaintiffs to re-plead and delete those barred forms of relief in
   accordance with this opinion’s holdings.




                                           23